UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-52585 Apple REIT Seven, Inc. (Exact name of registrant as specified in its charter) Virginia 20-2879175 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfilerx Smallerreportingcompany¨ (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of November 1, 2012: 90,712,459 Index APPLE REIT SEVEN, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets –September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations – Three and nine months ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Signatures 26 This Form 10-Q includes references to certain trademarks or service marks.The SpringHill Suites® by Marriott, TownePlace Suites® by Marriott, Fairfield Inn® by Marriott, Courtyard® by Marriott, Residence Inn® by Marriott and Marriott®trademarks are the property of Marriott International, Inc. or one of its affiliates.The Homewood Suites® by Hilton, Hilton Garden Inn®, Hampton Inn® and Hampton Inn & Suites® trademarks are the property of Hilton Worldwide or one or more of its affiliates.For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements Apple REIT Seven, Inc. Consolidated Balance Sheets (in thousands, except share data) September 30, December 31, (unaudited) Assets Investment in real estate, net of accumulated depreciation of $174,105 and $148,257, respectively $ $ Restricted cash-furniture, fixtures and other escrows Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Credit facility $ $ Mortgage debt Accounts payable and accrued expenses Total Liabilities Shareholders' Equity Preferred stock, authorized 15,000,000 shares; none issued and outstanding 0 0 Series A preferred stock, no par value, authorized 200,000,000 shares; issued and outstanding 90,958,090 and 91,109,651 shares, respectively 0 0 Series B convertible preferred stock, no par value, authorized 240,000 shares; issued and outstanding 240,000 shares 24 24 Common stock, no par value, authorized 200,000,000 shares; issued and outstanding 90,958,090 and 91,109,651 shares, respectively Distributions greater than net income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 3 Index Apple REIT Seven, Inc. Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Room revenue $ Other revenue Total revenue Expenses: Operating expense Hotel administrative expense Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Taxes, insurance and other General and administrative Depreciation expense Total expenses Operating income Interest expense, net Net income $ Basic and diluted net income per common share $ Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Index Apple REIT Seven, Inc. Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of deferred financing costs, fair value adjustments and other non-cash expenses, net Changes in operating assets and liabilities: Increase in due from third party managers, net ) ) Increase in other assets ) ) Increase in accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Capital improvements ) ) Net decrease (increase) in cash restricted for property improvements ) 9 Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds related to issuance of Units Redemptions of Units ) ) Distributions paid to common shareholders ) ) Proceeds from(payments on) extinguished credit facility ) Net proceeds from existing credit facility 0 Proceeds from mortgage debt Payments of mortgage debt ) ) Deferred financing costs ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents 0 0 Cash and cash equivalents, beginning of period 0 0 Cash and cash equivalents, end of period $
